Citation Nr: 0413024	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  00-01 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969.  

This appeal arises from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied service connection for 
PTSD.  

The Board of Veterans' Appeals (Board) remanded the claim to 
the RO in December 2002.  Pursuant to this remand, the 
veteran was informed of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO also obtained the 
veteran's service personnel records, which confirmed his 
status as a combat veteran, and afforded him a VA psychiatric 
examination in March 2003.  The Board is satisfied as to 
compliance with its instructions from the prior remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's DA Form 20 and service personnel records 
indicate the veteran was awarded a Combat Infantryman's Badge 
(CIB).  The veteran was engaged in combat with the enemy.  

2.  The veteran does not meet the diagnostic criteria for a 
current diagnosis of PTSD under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV). 


CONCLUSION OF LAW

Service connection for claimed PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board concludes that the discussions in the Statement of 
the Case, Supplemental Statements of the Case, two Board 
remands, and various letters from the RO to the veteran 
adequately informed him of the information and evidence 
needed to substantiate his claim for service connection for 
PTSD.  The Statement and Supplemental Statements of the Case 
set forth the laws and regulations applicable to the 
veteran's claim.  Further, letters from the RO to the veteran 
informed him of the types of evidence that would substantiate 
his claim; that he could obtain and submit private evidence 
in support of his claim; and that he could have the RO obtain 
VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VCAA 
notice was not provided to the veteran before the RO decision 
that was the subject of this appeal.  While the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, notice of VCAA and the regulations implementing VCAA 
were provided by the RO in an March 2003 and June 2003 
letters and January 2004 Supplemental Statement of the case, 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its VCAA notice letter and 
Supplemental Statement of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records, service personnel records and VA outpatient 
treatment records.  The RO arranged for the veteran to be 
afforded VA evaluations and examinations on numerous 
occasions.  The veteran at his hearing in June 2002 stated he 
was treated only at the VA.  The veteran has not reported 
having treatment at any other private or public facility for 
his claimed PTSD.  The RO has obtained all identified 
evidence.  

VA has assisted the veteran in developing his claim by 
requesting medical records, attempting to verify his claimed 
stressors and ordering additional evaluations and finally a 
review of his records to determine if a diagnosis of PTSD was 
supported by the record.  The veteran's claim has been 
remanded for additional development.  The regulations provide 
VA will refrain from or discontinue providing assistance if 
the substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
from VA would provide to the claimant would substantiate the 
claim.  38 C.F.R. § 3.159 (d)(2003).  The Board has concluded 
that any further efforts to assist would not be of benefit to 
the veteran since the diagnosis of PTSD is not supported by 
the record.  For that reason the Board has concluded the VA 
has met its duty to assist the veteran and will refrain from 
ordering any additional development of the record as there is 
no reasonable possibility that any assistance to the veteran 
would result in a grant of the benefit sought.  

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003). 

Relevant Laws and Regulations.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with section 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of section 3.1(y) of this part and the claimed stressor is 
related to that prisoner-war-experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003).  

If the diagnosis of a mental disorder does not conform to the 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  If the diagnosis of 
a mental disorder is changed, the rating agency shall 
determine whether the new diagnosis represents progression of 
the prior diagnosis, correction of an error in the prior 
diagnosis, or development of a new and separate condition.  
If it is not clear from the available records what the change 
of diagnosis represents, the rating agency shall return the 
report to the examiner for a determination.  38 C.F.R. 
§ 4.125 (2003).  

Factual Background and Analysis.  The evidence has 
established the veteran was engaged in combat with the enemy.  
The veteran's DA Form 20 and service personnel records 
indicate the veteran was awarded a Combat Infantryman's Badge 
(CIB).  The veteran's Form DD 214 and service personnel 
records demonstrate he served in the Republic of Vietnam 
during the Tet Counteroffensive.  The Combat Infantryman's 
badge is accepted as connoting the veteran was engaged in 
combat with the enemy.  38 C.F.R. § 3.304(f)(1).  For that 
reason the Board has concluded his claimed stressors may be 
established by his lay testimony alone.  The remaining 
question is whether or not the medical evidence supports 
diagnosis of PTSD which conforms to the criteria of DSM-IV as 
required by the regulations and whether such is linked to the 
veteran's confirmed combat duty.  38 C.F.R. § 3.304, 4.125 
(2003).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

The Board has carefully considered the weight and probative 
value of the VA outpatient treatment records and the VA 
examinations and evaluations.  A review of the evidence 
reveals the veteran's VA outpatient treatment records include 
notations of diagnoses of PTSD beginning in 1999.  A January 
2000 medication review by a VA psychiatrist found no PTSD 
evaluation in the treatment record, stated there was 
insufficient time to do a PTSD evaluation, included 
assessment of suspected alcohol-related cognitive difficulty 
and R/O PTSD.  It was recommended that a PTSD evaluation and 
neuropsychological testing be performed and the veteran was 
referred for those.  Results of the Minnesota Multiphasic 
Personality Inventory (MMPI) administered in December 1999 
supported diagnosis of PTSD as well as other possible 
diagnoses, but the VA psychologist recommended the results be 
interpreted in context with interview data and observation by 
clinicians.   

Concurrently, the RO arranged for the veteran to be examined.  
A VA examination by a psychologist in June 1999 resulted in 
diagnosis of Bipolar Disorder and a conclusion that there 
were insufficient symptoms to support diagnosis of PTSD.  The 
examination report was based on information from interviewing 
the veteran, and reviewing the claims folder, his medical 
records and computer generated progress notes.  In his 
summary the VA examiner stated that the veteran did not 
report symptoms associated with PTSD to the degree necessary 
to the diagnosis and in fact reported only weekly intrusive 
thoughts with infrequent dreams.  The veteran appeared 
somewhat manic during the interview and made frequent 
grandiose-type statements and appeared to have engaged in 
some impulsive and reckless behavior financially in the past.  
Getting a clear history was difficult based on the veteran's 
rapid and scattered approach to the discussion of historical 
events.  

VA evaluation of the veteran in October 2000 contains a 
diagnosis Alcohol Abuse, in sustained and full remission, R/O 
other psychiatric illness and a finding that the veteran did 
not have symptoms which supported a diagnosis of PTSD.  The 
evaluation was based on interviewing the veteran and 
reviewing his VA outpatient treatment records and records 
from the VA Mental Health Clinic.  The claims folder was not 
reviewed.  

A second evaluation was conducted by the October 2000 VA 
examiner in June 2001.  Alcohol abuse and a Psychosis, not 
otherwise specified, versus delusional disorder were 
diagnosed.  The VA examiner again found the criteria for 
diagnosis of PTSD were not meet.  In his review of the 
medical records which included the VA outpatient treatment 
records but not the claims folder, the VA examiner found 
there had been no thorough diagnostic interview with the 
veteran and the diagnosis that was sometimes given in those 
notes of PTSD seemed based on a cursory examination.  The VA 
examiner concluded that the veteran did not meet the criteria 
for diagnosis of PTSD.  He indicated the confounding problem 
with the veteran was that he had some organicity and some 
psychotic processes.  The diagnoses were Alcohol Abuse and 
Psychosis, not otherwise specified, versus delusional 
disorder.  

In July 2001 a VA psychologist reviewed the claims folder and 
rendered his opinion that the veteran's symptoms did not 
support diagnosis of PTSD.  In his opinion the October 2000 
VA examination was the most comprehensive examination of the 
veteran.  The VA psychologist discussed each of the criteria 
required for diagnosis of PTSD and specifically stated which 
ones were not supported by the evidence.  He also reviewed 
the veteran's medical records through the computer and stated 
they did not support diagnosis of PTSD either.  

Beginning in 2001 the VA outpatient treatment records 
included diagnosis not of PTSD but Psychosis as well as 
continuing diagnosis of Alcohol Abuse.  

In May 2002 the veteran submitted a report from the 
Department of the Army, Board of Correction of Military 
Records.  The Board found there was no support for the 
veteran's assertions that he had been awarded the Medal of 
Honor, Purple Heart or Bronze Star Medal.  

The veteran testified before a Decision Review Officer at the 
RO in June 2002.  He stated he had been treated for PTSD at 
VA since 1999.  

In March 2003 the veteran was afforded a VA evaluation.  The 
VA psychologist reviewed the claims folder prior to the 
examination.  Psychotic disorder, not otherwise specified, 
and alcohol dependence in partial remission were diagnosed.  
The VA examiner stated that based on the veteran's history 
and mental status examination he had some delusional 
behavior, which would fall under psychotic disorder, not 
otherwise specified at this time.  He also had problems with 
alcohol in his past, which seemed to be in partial remission, 
since he still drank and reported he had cut down about 90 
percent for his drinking.  The examiner opined that the 
veteran did not meet all of the diagnostic criteria for PTSD; 
specifically, he did meet the criteria found in C, D, and F 
based on DSM IV.  

The Board has concluded that the diagnoses of PTSD contained 
in the VA outpatient treatment records or of little probative 
value as there were based on what one VA examiner described 
as "cursory examination."  That is consistent with the 
comment of the treating VA psychiatrist in January 2000 that 
he could not find any PTSD evaluation in the chart.  
Subsequently the veteran was referred for testing and 
evaluation.  Although testing was consistent with PTSD, the 
April 2000 neuropsychological assessment also reviewed mild 
cognitive decline and the psychologist noted the his 
interactions with the veteran indicated the veteran was 
experiencing some unusual thought processes and might 
experience some difficulties with reality testing as well as 
dissociative experiences.  

The VA examinations and evaluations in June 1999, October 
2000, July 2001 and March 2003 consistently found the 
criteria for diagnosis of PTSD were not met.  They included 
interviews with the veteran, reviews of his medical records 
and the claims folder.  In addition, the VA outpatient 
treatment records dating from 2001 forward do not include 
diagnosis of PTSD.  

In sum, the most probative examinations in recent years have 
unequivocally found that the veteran does not meet the 
diagnostic criteria for PTSD.  As noted above, there is some 
evidence of PTSD.  VA outpatient treatment records beginning 
in 1999 include notations of diagnosis of PTSD, although VA 
outpatient treatment records dating from 2001 include 
diagnoses of Psychosis rather than PTSD.  Results of the MMPI 
administered in December 1999 supported diagnosis of PTSD as 
well as other possible diagnoses, but the probative value of 
this evidence is weakened by the VA psychologist's 
recommendation that the results be interpreted in context 
with interview data and observation by clinicians.  In other 
words, the test results needed clinical correlation.  Such 
correlation was not found upon several detailed examinations 
that included reviews of relevant medical evidence in the 
claims file.  Specifically, a VA psychologist concluded in 
June 1999 that the veteran had insufficient symptoms to 
support diagnosis of PTSD.  The examination report was based 
on information from interviewing the veteran, and reviewing 
the claims folder, his medical records and computer generated 
progress notes.  A VA psychiatrist rendered a similar 
impression in October 2000.  While the entire claims file was 
not reviewed at that time, the evaluation was based on 
interviewing the veteran and reviewing his VA outpatient 
treatment records and records from the VA Mental Health 
Clinic.  The same psychiatrist evaluated the veteran again in 
June 2001, and it was again found that the criteria for 
diagnosis of PTSD were not meet.   In July 2001, a VA 
psychologist reviewed the claims folder and rendered his 
opinion that the veteran's symptoms did not support a 
diagnosis of PTSD.  A March 2003 VA examination resulted in 
diagnoses alcohol abuse and psychosis; the VA examiner, after 
reviewing the claims file and examining the veteran, found 
the criteria for a diagnosis of PTSD under DSM IV were not 
met.  Under these circumstances, the Board finds that the 
overwhelming weight of the evidence is against a current 
diagnosis of PTSD under the DSM-IV.  38 C.F.R. § 3.304(f)..  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  
ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



